Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an amendment filed on 23 April 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Ms. Shui Wan Yu on 28 April 2021. The application has been amended as follows: 

The following changes have been made to the application in order overcome claim objections: 
claim 9, in line 2, “the mounting base” should read “the mounting seat”.
claim 9, in line 3, “the mounting base” should read “the mounting seat”.
claim 11, in line 3, “the mounting base” should read “the mounting seat”.

Drawings
The drawings received on 02 December 2020 are accepted by the examiner. 

Specification
The specifications received on 02 December 2020 is accepted by the examiner. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-12: the prior art does not disclose or suggest a calibration bracket comprising a beam assembly comprising a first beam portion, a second beam portion and a connecting portion; one end of the connecting portion being pivotally connected to the first beam portion, and the other end of the connecting portion being pivotally connected to the second beam portion; wherein the beam assembly is used to mount a calibration element, the calibration element being used to calibrate a vehicle-mounted driver assistant
system; wherein the connecting portion is non-pivotable around an axis, the axis being perpendicular to a length direction along a stand assembly and being perpendicular to a length direction along the connecting portion in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 13-14: the prior art does not disclose or suggest a calibration bracket comprising wherein a foldable beam assembly is used to mount a calibration element; the calibration element being used to calibrate a vehicle-mounted driver assistant system; wherein the foldable beam assembly is non-pivotable around an axis, the axis being perpendicular to a length direction along a fixed vertical rod and being perpendicular to a length direction along the foldable beam assembly when the foldable beam assembly being unfolded in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 15-17: the prior art does not disclose or suggest a calibration bracket comprising a foldable beam assembly mounted to a stand assembly and comprising a beam, the beam comprising at least two parts, the at least two parts being connected through a joint mechanism, so that the at least two parts can be pivotally connected; wherein the joint mechanism comprises a first fixing member and a second fixing member, the first 

The following is an examiner’s statement of reasons for allowance for Claims 18-20: the prior art does not disclose or suggest a calibration bracket comprising a mounting seat, a foldable beam being disposed in the mounting seat, the mounting seat being provided with a fixing rod, the fixing rod being configured to press the beam on the mounting seat and being at an angle to a horizontal direction plane, the angle being greater than 0 degree and less than 90 degrees, the horizontal plane being parallel to a ground where the base stands on; wherein the foldable beam assembly is used to mount a calibration element, the calibration element being used to calibrate a vehicle-mounted driver assistant
system in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TC/
30 April 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861